         Case 5:16-cv-00222-KGB Document 138 Filed 10/26/20 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                 PINE BLUFF DIVISION

DAVID JONES                                                                             PLAINTIFF
ADC # 94099

v.                                 Case No. 5:16-cv-00222 KGB

WENDY KELLEY, et al.                                                                 DEFENDANTS

                                           JUDGMENT

       Consistent with the Order entered on this day, it is considered, ordered, and adjudged that

this case is hereby dismissed with prejudice. The relief requested is denied. It is certified, pursuant

to 28 U.S.C. § 1915(a)(3), that an in forma pauperis appeal would not be taken in good faith.

       So adjudged this 26th day of October, 2020.



                                                       ________________________________
                                                       Kristine G. Baker
                                                       United States District Judge
